DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the rejection below is based on a combination with newly cited prior art (Jeong) which teaches elastic clips 600 which hold electrode leads and bus bars together in a manner similar to the claimed elastic member. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-8, 10-13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gohl et al. (US Pub 2015/0132622 of record) in view of Jeong (US Pub 2015/0171399 newly cited).
In regard to claim 1, Gohl et al. teach a battery module (title), comprising: a battery cell stack having a plurality of stacked battery cells (202), each battery cell having an electrode lead (terminals 202, 204) the electrode lead having a first bent portion bent at a slope (radius 1402) and a second bent portion extending horizontally from the first bent portion, the second bent portion including a free end of the electrode lead (see annotated figure below); and a plurality of bus bars (upper and lower bus bar assemblies 414, 415 which are included in a bus bar support frame 412) respectively disposed adjacent to the electrode leads provided at the plurality of battery cells, wherein the electrode leads respectively provided at the plurality of battery cells are electrically connected to the plurality of bus bars, respectively (paragraphs [0069-0077], figures 14 and 15 most relevant). 

    PNG
    media_image1.png
    442
    712
    media_image1.png
    Greyscale

In regard to the amendment, Gohl et al. teach a single elastic member such as frame 412 which presses all of the electrode leads which are coupled to the bus bars 414, the pressing portion extending between adjacent bus bars 414 (see figures 11-15) but do not describe a portion of the single elastic member which extends beyond a free end of the electrode leads, or that the free ends of the electrode leads are located between the single elastic member and the plurality of bus bars.  However, Jeong teach a similar battery module including cells 500 with leads (taps 520) which are joined to bus bars 400, 422 and the desirability to provide a clip 600 (i.e. a single elastic member) with pressing portions that extends between adjacent bus bars which holds the components in place, such that a portion of the single elastic member 600  extends beyond a free end of the electrode leads, and the free ends of the electrode leads 520 are located between the single elastic member 600 and the plurality of bus bars 420 (see paragraphs [0022-0034], see figure 1-4 including annotated figure 3 below).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to include a single pressing member such as an elastic 

    PNG
    media_image2.png
    395
    898
    media_image2.png
    Greyscale

In regard to claim 2, Gohl et al. teach at least one of the plurality of bus bars 414 is disposed between two of the electrode leads (see figure 14). 
In regard to claims 3 and 4, Gohl et al. teach the bus bar 412 has an inclined portion (curvature to perpendicular portion) and the electrode lead has a first bent portion bent at a slope 1402 corresponding to the inclination of the inclined portion so that the electrode lead comes into contact with the inclined portion of the bus bar (see annotated figure above). 
In regard to claim 6, Gohl et al. teach the bus bar 414 has an inclined portion and a horizontal portion horizontally extending from the inclined portion (figure above).
In regard to claim 7, Gohl et al. teach the slope of the first bent portion (band radium 1402) corresponds to the inclination of the inclined portion so that the electrode lead 404 comes into contact with the inclined portion of the bus bar wherein the second bent portion is bent corresponding to the horizontal portion of the bus bar so that the electrode lead comes into contact with the horizontal portion of the bus bar (as seen in the annotated figure above). 

In regard to claim 17, Gohl et al. teach a single elastic member (lower bus bar support frame 412 or flexible circuit 418 on busbar 416) configured to press the electrode leads so that the electrode leads are respectively coupled to the plurality of bus bars (figure 14, paragraphs [0069-0070, 0081]), the single elastic member 416, 418 presses all of the electrode leads 404 so that all of the electrode leads are respectively coupled to the plurality of bus bars (figure 14, paragraph [0074]).
 In regard to claim 10, in the combination Gohl et al. teach the elastic member 412 includes: a support portion (clips ends of Jeong) contacting with and supported by the plurality of bus bars at an upper side of the bus bar (as seen in the figure 4 of Jeong) and Gohl et al. teach a plurality of pressing portions extending from the support portion to press the electrode leads (welds to bus bar described in paragraph [0081] will hold components together). 
In regard to claim 11, Gohl et al. teach the bus bar 414 has an inclined portion, and wherein the elastic member (top bus bar portion 416 including flexible circuit 418) presses the electrode leads 404 so that the electrode leads are respectively coupled to the inclined portions of the plurality of bus bars (see figure 14, forming radius of curvature in figure 15, paragraph [0074]). 
In regard to claims 12 and 13, Gohl et al. teach a vehicle with a battery pack, comprising a battery module defined in claim 1 (title, abstract). 
In regard to claims 19, Gohl et al. teach wherein the pressing portion includes a first surface in direct contact with a first bus bar 414 of the adjacent bus bars and a second surface in direct contact with a first electrode lead 404 of the two electrode leads to press the first electrode lead against a second bus bar of the adjacent bus bars (see figure 8, one single frame 412 is in contact with each bus bar 414 and in contact with each lead as seen in figure 15).  Further, Jeong teaches pressing portions as seen in annotated figure 4 above.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grohl et al. and Jeong as applied to claim 1 and further in view of Lee et al. (USP 9,136,521 of record).
Grohl et al. teach the bus bar with an inclined surface and multiple other sides in a cross section as seen in the figure above but do not describe the cross-section of each bus bar is a hexagonal shape.  However, Lee et al. teach a similar battery module including cells 40a 40b with lead terminals 41, 42 which connect to a bus bar 22, 24, 26 and the desirability to form the bus bar with a various number of protrusions 25, 26a etc. in order to form a bus bar of a particular shape because such allows for high quality connections to be easily formed by laser welding (columns 3-4, figures 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to form hexagonal bus bars in the module of Grohl et al. because such allows for high quality laser welding as taught by Lee et al. Further, the Examiner notes that changes to size and shape of the prior art bus bars are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et al. (US Pub 2012/0295150 newly cited) teaches bent electrode leads connected to bus bars considered relevant to the claimed elastic members.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723